On behalf of the Government and people of Solomon Islands, I extend 
warm congratulations to you, Sir, the Minister for 
Foreign Affairs of Uganda, on your election as 
President of the General Assembly at its sixty-ninth 
session. My delegation reaffirms the core function of 
the General Assembly as the chief deliberative body on 
all global issues. We look forward to working with you 
in “Delivering on and implementing a transformative 
post-2015 development agenda”, which is the theme that 
you have chosen for this session.

My delegation pays tribute to your predecessor, 
Mr. John Ashe, who has done a sterling job in setting 
the stage for a post-2015 development agenda. Under 
his watch, he convened four high-level events and 
two thematic debates in shaping the new development 
paradigm. President Ashe also guided the work of 
the Open Working Group of the General Assembly 
on Sustainable Development Goals in developing 
universal sustainable development goals (SDGs). 
Today, we have 17 carefully crafted and delicately 

balanced SDGs, accompanied by 169 targets. A means 
of implementation is attached to each goal, which, if 
honoured, will trigger a seismic shift in the way that 
we do business.

We look forward to the Secretary-General’s post-
2015 synthesis report later this year. That report will 
provide a structure for our post-2015 negotiations. My 
delegation is mindful of the fact that the outcome of 
the third International Conference on Financing for 
Development, scheduled for mid-2015, will feed into 
the negotiation process. Solomon Islands commits itself 
to ensuring that our people own and buy into the post-
2015 development agenda.

The Solomon Islands’ scorecard on the Millennium 
Development Goals (MDGs) remains mixed across all 
eight Goals. We are on track for achieving some of them, 
off track for others and in the process for three Goals. 
However, we remain committed to consolidating our 
MDG gains and are beginning to build the foundation 
for integrating a new development agenda nationally at 
all levels.

If sustainable development is to grow roots in any 
country, it needs to be nurtured in a politically stable 
environment. The Solomon Islands National Parliament 
passed the Political Party Integrity Bill in May. The act 
allows political parties to develop and to operate in a 
regulated and systematic manner, thereby instilling a 
predictable and stable political atmosphere, which is an 
essential condition for development.

I am pleased to inform the Assembly that, under the 
leadership of the Prime Minister, the Honourable Gordon 
Darcy Lilo, the ninth Solomon Islands Parliament 
concluded its four-year term early this month. As the 
people anxiously look forward to exercising their right 
to vote in the forthcoming national general election, we 
will do so using the biometric voter system for the first 
time. As a young democratic State, we are constantly 
improving our governance system and correcting past 
election irregularities. We could not have achieved that 
without international support and partnership. To our 
partners, I convey once again the deep appreciation and 
gratitude of Solomon Islands.

Solomon Islands would also like to take this 
opportunity to congratulate both Fiji and New Zealand 
on their newly elected Governments and Parliaments. 
We stand ready to strengthen our bilateral relations 
with our two neighbours and to address issues of 
mutual concern. We also convey our best wishes to the 
Kingdom of Tonga for its November national general 
elections.

Solomon Islands has continued to serve on the 
Executive Board of UN-Women. Gender-based 
violence is a major economic leakage in any country’s 
development. It reduces women’s productivity in all 
three dimensions of sustainable development. Gender-
based violence also imposes a cost on the wider society. 
Last month, the Solomon Islands National Parliament 
met its international obligation under the Committee 
on the Elimination of Discrimination against Women 
and adopted family protection legislation. The act 
protects families from domestic violence, deals with 
perpetrators and provides practical support to victims 
of violence. The legislation has received strong national 
visibility and promotes gender equality. Solomon 
Islands wishes to acknowledge UN-Women’s Markets 
for Change project in the country. The project aims to 
improve market governance and on-site services for 
women. It recognizes and addresses our rural women’s 
challenges and will, hopefully, encourage more women 
to engage in economic activities.

The year 2015 marks the twentieth anniversary 
of the Platform for Action of the Fourth World 
Conference on Women. Solomon Islands conducted a 
national review on its implementation of the Beijing 
Platform for Action and has identified three areas of 
achievements: recognition of gender equality, the 
economic empowerment of women and awareness of 
gender-based violence. We believe in the notion that 
progress for women is progress for all. We remain 
committed to implementing the Platform for Action.

The third International Conference on Small 
Islands Developing States (SIDS), convened in Samoa, 
reaffirmed SIDS as a special case for sustainable 
development given their unique and particular 
vulnerability. The once-in-a-decade Conference 
adopted the SIDS Accelerated Modalities of Action 
Pathway, which outlines 19 priority areas. The 
outcome document (A/CONF.223/3, annex) calls for 
a comprehensive review of United Nations support to 
SIDS.

In that connection, Solomon Islands seeks closer 
relations with the United Nations. We would like 
to see the United Nations Development Programme 
Subregional Office in Solomon Islands upgraded to 
the status of country office. After more than three 
decades of the United Nations managing Solomon 

Islands relations from abroad, it is time to invest in 
such relations in my capital.

With regard to a related matter, Solomon Islands 
continues to be underrepresented in the composition of 
United Nations staff. However, we are grateful for and 
welcome the United Nations annual recruitment drive 
in Solomon Islands and hope to fill our employment 
quota soon, with Solomon islanders joining the diverse 
United Nations staff.

Health remains a precondition for sustainable 
development. Solomon Islands has continued to 
demonstrate its commitment to improving the health of 
its people. In July, the first 20 Solomon Islands doctors 
graduated from medical schools in Cuba. Solomon 
Islands would like to thank Cuba for the scholarships 
awarded to the doctors, as well as to the remaining 80 
Solomon Islands medical students. This year alone, 
we will witness more than 30 new doctors joining our 
health services. It is the vision of the Government to 
double the number of doctors in the country in the 
next two years, to continue to strengthen our health-
care infrastructure, putting in place health and social 
protection systems, and to work towards making health-
care coverage in Solomon Islands universal.

Solomon Islands joins the international community 
in calling for the lifting of the economic and financial 
blockade imposed on Cuba by our friend and partner, 
the United States of America. After more than five 
decades of sanctions on Cuba, it is time to reset 
relations between the two neighbours on the basis of 
good-neighbourly relations and respect for territorial 
integrity and political sovereignty.

One of the principles of the SDGs is that we 
must not leave anyone behind. There are States 
knocking at the door of the United Nations, ready to 
take on multilateral responsibilities. The Republic of 
China on Taiwan continues to seek full and effective 
participation with three United Nations specialized 
bodies, namely, the United Nations Framework 
Convention on Climate Change (UNFCCC), the World 
Health Organization (WHO) and the International Civil 
Aviation Organization (ICAO).

Those United Nations bodies deal with urgent 
global issues in which we all have an interest — from 
climate change to the evolving health challenges. ICAO 
works to keep our travelling public and air services 
safe. I wish to note that 45 million passengers passed 
through the Republic of China, Taiwan, in 2012. We 
do not have the luxury of time to turn a blind eye to 
the required cooperation. The global challenges before 
us are too great for narrow interests to adopt a wait-
and-see approach and to keep postponing action that 
is needed.

The Republic of China, Taiwan, is a country that 
has transformed itself from a developing country into 
an industrialized one. It is the twenty-seventh-largest 
economy in the world and has experience, technology 
and capability from which our shared agenda can 
benefit. We have all to gain and nothing to lose by 
inviting the Republic of China, Taiwan, to become the 
195th member of the UNFCCC, the 192nd member of 
ICAO and the 195th member of the WHO.

The Solomon Islands partnership with the Pacific 
Islands Forum, under the Regional Assistance Mission 
to the Solomon Islands, continues to create positive 
conditions, allowing the country to begin a limited 
rearmament of its police force. The private sector 
and the international community have responded to 
the changing environment, with the European Union 
upgrading its representation in my capital, Honiara, 
and more and more non-traditional partners accrediting 
their envoys to Solomon Islands. A new commercial 
bank was incorporated and entered the Solomon 
Islands market, making it the fourth commercial bank 
to provide financial services to our vibrant population.

Sustainable development for Solomon Islands, as 
a coastal State, includes its seabed resources beyond 
its 1.3-million-square-kilometre exclusive economic 
zone. The Solomon Islands has registered a number 
of continental shelf claims with the United Nations 
Commission on the Limits of the Continental Shelf 
(CLCS). My delegation is pleased to see that one of the 
claims is now being examined by the Subcommission of 
the CLCS. We look forward to further engagement with 
the Subcommission during the course of this session.

The world is facing a series of crisis and conflicts 
in Africa, the Middle East and now in Europe. In 
dealing with conflicts, we must exert greater effort in 
seeking the peaceful settlement of disputes. We must 
collectively counter extremism, terrorism and crimes 
against humanity, and protect civilians, operating 
within the letter and spirit of the Charter of the United 
Nations.

As the principal organ of the United Nations for 
the maintenance of international peace and security, 
the Security Council must be part of that solution. 


Despite the call of world leaders for the speedy reform 
of the Security Council in 2005, nine years on we 
are still working at it. At the tenth intergovernmental 
negotiations on Security Council reform in July, there 
was overwhelming support for the expansion of Security 
Council membership and for making the Council more 
representative and accountable in terms of improving 
its working methods. An advisory group mandated by 
your predecessor, Mr. President, produced a non-paper. 
It provided structure to the last session’s discussions 
and can be used as a basis for negotiations during this 
session. We look to you for leadership on that.

Turning now to the recent outbreak of Ebola, 
the gravity, scale and spread of the Ebola virus in 
West Africa is unprecedented and demands urgent 
international cooperation. The Ebola disease has halted 
services and disrupted the lives of many people in 
the affected countries. The Solomon Islands supports 
our Secretary-General’s action to establish the United 
Nations Mission for Ebola Emergency Response, 
and acknowledges global efforts in mobilization of 
resources to combat the disease as a matter of urgency.

As stated by other delegations, decolonization 
remains an unfinished business of the United Nations. 
If we are to deliver on the Third International Decade 
for the Eradication of Colonialism, we will need the 
cooperation of all parties — including the administering 
Powers, the Non-Self-Governing Territories, and 
regional and subregional organizations — to honour 
their commitments under the Charter of the United 
Nations and the 1960 Declaration on the Granting of 
Independence to Colonial Countries and Peoples.

The Melanesian Spearhead Group (MSG), made 
up of Fiji, Papua New Guinea, Vanuatu, Solomon 
Islands and the Front de libération nationale kanak 
socialiste, continues to follow the question of New 
Caledonia in the United Nations Special Committee 
on Decolonization (Committee of 24). The Group 
welcomed the Committee’s visit to New Caledonia 
in March, and noted its concerns relating to the 
Territory’s electoral process and needed legislation in 
keeping within the spirit of the Nouméa Accord. Those 
issues have implications in preparing for a credible 
referendum process, consistent and in conformity with 
the universally accepted principles and practices of 
self-determination, as defined by resolution 1514 (XV) 
and other relevant resolutions of the Assembly.

My delegation would also like to acknowledge the 
diligent work of the Committee of 24 in examining the 
question of French Polynesia. Solomon Islands continues 
to reaffirm its support for the inalienable rights of the 
people of French Polynesia to self-determination, in 
accordance with the Charter of the United Nations. It is 
our hope that the Decolonization Committee will soon 
visit the Non-Self-Governing Territory, in cooperation 
with the administering Power.

Solomon Islands, as a member of the MSG, is 
working in collaboration with Indonesia on human 
rights concerns in Papua and West Papua, the two 
easternmost provinces of the Republic of Indonesia. 
On 21 May, Solomon Islands established its Embassy 
in Jakarta with the genuine intention of continuing to 
cooperate with Indonesia on many important issues of 
mutual concern, including those taken up together by 
MSG members.

Solomon Islands welcomes the World Conference 
on Indigenous People. More than 90 per cent of our 
population are indigenous Melanesians and Polynesians 
speaking more than 87 different languages. Our diverse 
cultures are under threat due to forced relocation from 
ancestral lands as a result of sea-level rise. Their right 
to live in harmony with nature is being threatened by 
the declining health of the planet.

Climate change remains the greatest challenge of 
our time. It calls for the widest possible international 
cooperation on the part of all. This month, Solomon 
Islands ratified the second commitment period under 
the Kyoto Protocol to the United Nations Framework 
Convention on Climate Change (UNFCCC). We 
encourage parties to the Protocol that have not ratified 
the amendment to do so as soon as possible. It is in 
our collective interest to see the Protocol enforced. 
We remain deeply concerned on the slow progress of 
climate-change negotiations, and hope that the General 
Assembly will invite the UNFCCC to conduct its 
negotiations in New York, where diplomats from all 
parties to the Convention are located all year round. We 
need to accelerate the pace of negotiations. This must 
be done while working with our technical experts in 
the process.

In looking at the 2015 Climate Change agreement, 
Solomon Islands would like to see a credible agreement 
that will guarantee the survival of the SIDS and the 
least developed countries (LDCs). The agreement must 
be comprehensive in scope, addressing mitigation, 
adaptation, finance and technology transfer. It must be 
inclusive, and respect and respond to the special needs 
of SIDS and LDCs. The agreement must be flexible 

enough to respond to the changing science and be 
adequately resourced.

Climate-change risk remains at the forefront of 
our sustainable development path. The flash floods of 
great magnitude and intensity that occurred in Solomon 
Islands in April claimed lives and destroyed homes and 
infrastructure. Damages and losses are equivalent to 
9.2 per cent of Solomon Islands’ gross domestic product. 
This has created pressure in the form of new expenses, 
prompting the Government to borrow and secure 
grants externally. Solomon Islands remains grateful 
to its neighbours — Australia, New Zealand, Nauru, 
Tuvalu, Samoa and Papua New Guinea — as well as 
Turkey, Saint Vincent and the Grenadines, Botswana, 
Sri Lanka and the Republic of China on Taiwan, among 
others, that have supported our national rehabilitation 
and recovery efforts.

Despite the disaster challenges, Solomon Islands 
remains determined to build a resilient society. We 
are on track in building two hydro-projects in two 
provinces, in partnership with the World Bank and the 
Asian Development Bank. In partnership with Japan, 
we are expanding our port facilities to promote and 
enable domestic, regional and international trade. I am 
pleased to say that, since the sixty-eighth session, a 
number of domestic airports and 18 bridges have been 
constructed, further uniting our scattered population. 
This would not have been possible without the support 
of Australia, New Zealand and the European Union, 
and we express our gratitude to our traditional partners.

The Intergovernmental Panel on Climate Change 
(IPCC) confirms that, without additional mitigation 
actions, we are heading towards a 3.7-4.8°C world. The 
fifth IPCC assessment report indicates that by 2030, 
89 per cent of coral reefs are projected to experience 
severe coral bleaching, with the temperature increasing 
by 1.5°C. By 2050, at 2°C we are looking at 100 per 
cent coral reef bleaching. These developments will 
occur in our generation and will have an impact on 
tourism industries and fish stocks, potentially driving 
households in the SIDS and LDCs into poverty traps.

We call on the international community to respect 
the principles of fairness and justice and to put SIDS 
and LDCs at the heart of international cooperation. In 
that connection, my delegation welcomes the Secretary-
General’s Climate Summit, held last week. We also 
support your proposal, Mr. President, of convening a 
high-level debate on climate change during the course 
of this session. We do so because our lives depend on it.

Let me conclude by reaffirming the commitment 
of the Solomon Islands to striving for a just, equitable 
and inclusive world. Implementing the post-2015 
development agenda provides us with our first and last 
line of defence in guaranteeing a sustainable future for 
our current and future generations.
